Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.
The prior art does not expressly teach or render obvious the invention as recited in amended independent claims 1 and 13.

Tian et al. US Pub 2021/0064525 teaches a processor including a hardware input/output (I/O) memory management unit (IOMMU) and a core, which executes an instruction to intercept a payload from a virtual machine (VM). The payload contains a guest bus device function (BDF) identifier, a guest address space identifier (ASID), and a guest address range. The core accesses, within a virtual machine control structure stored in memory, pointers to a first set of translation tables and a second set of translation tables. The core traverses the first set of translation tables to translate the guest BDF identifier to a host BDF identifier and traverses the second set of translation tables to translate the guest ASID to a host ASID. The core stores the host BDF identifier and the host ASID in the payload and submits, to the hardware IOMMU, an  administrative command containing the payload to perform invalidation of the guest address range.

Kaplan et al. US Pub 2018/0107608 teaches a processor employing a hardware encryption module in the memory access path between an input/out device and memory to cryptographically isolate secure information. In some embodiments, the encryption module is located at a memory controller of the processor, and each memory access request provided to the memory controller includes VM tag value identifying the source of the memory access request. The VM tag is determined based on a requestor ID identifying the source of the memory access request.

The features “a processor, the processor executing a guest operating system and a hypervisor; an input-output (IO) device; and an input-output memory management unit TOMMU), the IOMMU configured to handle communications between the IOMMU and the guest operating system by: replacing guest domain identifiers (domainIDs) with corresponding host domainIDs and/or guest device identifiers (deviceIDs) with corresponding host deviceIDs in communications received from the guest operating system before further processing the communications received from the guest operating system; replacing host deviceIDs with guest deviceIDs in communications received from the IO device before providing the communications received from the IO device to the guest operating system; and placing, guest domainIDs and/or guest deviceIDs into communications generated in the IOMMU and destined for the guest operating system before providing the communications generated in the IOMMU to the guest operating system”, when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMY EUNHYE LEE whose telephone number is (571)270-7773. The examiner can normally be reached Mon, Thur, Fri 9PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAMMY E LEE/Primary Examiner, Art Unit 2195